DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species a), claims 1-7 and 9-16 in the reply filed on 07/25/2022 is acknowledged.

Claims 8 and 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “wherein the photoinitiating system further comprises thioxanthone or derivative thereof.”  Since, thioxanthone, or derivative thereof, are part of the photoinitiating system, it is unclear what is meant by the term “further“.  It is unclear how this “thioxanthone” is distinguished from the thioxanthone already in the photoinitiating system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (EP 3 162 826 A1)
	In ¶ 77, Jun et al. teach a UV-LED curable aqueous composition for
the coating of substrates (including wood as one option) comprising:
	a) a photoinitiating system suitable for LED light irradiation having a
wavelength in the range of 340-420 nm (¶ 61 and Examples 1-4, ¶ 97-100) comprising a-aminoketone-type or acylphosphine oxide-type photosensitizers;
	b) a dispersing medium; wherein the dispersing medium comprises an organic solvent which is miscible with water (N-methyl-2-pyrrolidone, (¶ 97); for alternatives, see¶ 66 for equivalents);
	c) water (inherent, dispersion; see (¶ 90-96);
	d) an aqueous polyurethane latex containing ethylenically unsaturated
functional group (see ¶ 90-96).
	Components a) and b) are formulated and mixed with components c) and d)
(¶ 97).
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al., in view of Higashi (US 2002/0113925), Chang et al. (US 2010/0166966) or Yang et al. (US 2010/0215875).
	While Jun et al., above, may not teach the photoinitiating system comprises the combination of a thioxanthone and an α-aminoketone as photosensitizers, combinations of multiple photosensitizers are common in the art (See ¶ 64 of Jun et al.), such as isopropyl thioxanthone and 2-benzyl-2-(dimethylamino)-1-[4-(morpholinyl)phenyl]-1-butanone, as taught in Higashi (¶ 56), Chang et al. (¶ 22) or Yang et al. (¶ 25).  Applicant has not shown unexpected results from using a combination of photosensitizers.
	Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the photoinitiating combination system of a thioxanthone and an α-aminoketone as photosensitizers, in the UV-LED curable composition of Jun et al., in view of the teachings in Higashi, Chang et al. or Yang et al., motivated by a reasonable expectation of success.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. in combination with Kohler et al. (USPN 6,251,963).
	Jun et al., above, differ from the claimed invention in that the photoinitiating systems comprising thioxanthone, or derivative thereof, is not disclosed.  However, it is known in the art that photoinitiator systems comprising thioxanthone show cure enhancing effects, such as taught by Kohler et al. (See col. 14, lines 16-22).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have thioxanthone in the photoinitiator system of Jun et al., in order to obtain the advantages taught by Kohler et al., motivated by a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE